DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner acknowledges the amendments made to claims 1-2, 6-9 and 12-15 and the canceling of claims 3-5, 10-11 and 16-18.
Claims 1-2, 6-9 and 12-15 are being examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wei-Hsuan (TW201444569A), Ho (KR20140136763A) and Alexander (Cytokine Release Syndrome, Journal of Immunotherapy of Cancer, 15-Jun-2018) and with evidentiary source by Tripathi (Tripathi, IL-6 receptor-mediated lung Th2 cytokine networking in silica-induced pulmonary fibrosis, Arch Toxicol (2010) 84:947-955). This rejection is maintained and slightly modified to take into account the amendments made to the claims filed on 07/29/2021.
Wei-Hsuan’s general disclosure is to a composition comprising Graptopetalum paraguayense extract for preventing allergy and airway inflammation (see abstract).
Regarding claim 1, Wei-Hsuan discloses a composition comprising Graptopetalum paraguayense extract (see abstract or claim 1) and “Graptopetalum paraguayense by various 
Wei-Hsaun does not specifically teach the Rhodiola rosea extract or the extracts specifically used in treating cytokine release syndrome.
Ho’s general disclosure is to a composition comprising Rhodiola rosea for anti-stress through the inhibition of interferon-gamma, CGRP, substance P and histamine secretion (see abstract).
Regarding claim 1, Ho discloses a composition comprising Rhodiola rosea extract (see abstract) and discloses where Rhodiola rosea extract can inhibit interferon-gamma (see abstract and 0010) and discloses “administration method may be administered once a day or may be administered several times and where the extract may be contained in a suitable effective amount to achieve a desired purpose” (see 0010). The administration of the composition comprising Rhodiola rosea extract would be to a subject in need of reducing either interferon-gamma, CGRP, substance P, and/or histamine secretion as disclosed. 

Regarding claims 2, 6-7, 12-13, pertaining to the cytokines which are being reduced are TNF-a, IFN-y, IL-10, or IL-6, and wherein the cytokines are reduced to a specific % at a specified amount of hours after administration, the composition containing the Graptopetalum paraguayense extract would inherently have the same activity of being able to reduce the 
Regarding claim 8-9 and 14-15, pertaining to IFN-y or IL-6 being reduced to a specific % or more at a specific amount of hours after being administered the composition comprising Rhodiola rosea extract, the composition containing the Rhodiola rosea extract would inherently have the same activity of being able to reduce the selected proinflammatory cytokines at the specified amount of hours after administration because it is the same extract as being claimed in the instant invention and there is nothing on record to show that anything has been done to the extract to allow it to produce any unexpected results. Therefore the extract in the prior art would have the same activity. Also these limitations are only intended results of the method step and are not further limiting the claim in such a way as to limit the steps of the method.
Alexander’s general disclosure a comprehensive overview of cytokine release syndrome (see abstract).
Alexander teaches where cytokine release syndrome (CRS) is a systemic inflammatory response that can be triggered by a variety of factors such as infections and certain drugs and it  represents one of the most frequent serious adverse effects of CAR T cell therapies (see background, page 2). Alexander also teaches “IL-6, IL-10, and interferon (IFN)-Υ are among the core cytokines that are consistently found to be elevated in serum of patients with CRS” and “In 
Therefore it would have been obvious to a person having ordinary skill in the art at the effective filing date to combine Wei-Hsuan and Ho’s compositions into a single composition for treating cytokine release syndrome because both inventions teach the extracts being used for reducing inflammatory and Th2 cytokines which are cytokines that can result in increase from cytokine release syndrome. Wei-Hsuan does not specifically teach these cytokines, however a person having skill in the art would recognize that the Th2 cytokines would at least include IL-6 (also as evidence by: Tripathi, IL-6 receptor-mediated lung Th2 cytokine networking in silica-induced pulmonary fibrosis, Arch Toxicol (2010) 84:947-955, see abstract).
 Alexander teaches that cytokine release syndrome is a systemic inflammatory response which includes IL-6, IL-10, and interferon (IFN)-Υ that can be triggered by a variety of factors such as infections and certain drugs and it represents one of the most frequent serious adverse effects of CAR T cell therapies. Combining prior art elements according to known methods to yield predictable results is also prima facie obvious. 
There would be a reasonable expectation of success in treating cytokine release syndrome because some of the core cytokines released during CRS are IFN-gamma and IL-6 and the prior art teaches that both extracts are known to reduce inflammatory cytokines and Th2 cytokines both of which include IFN-gamma and IL-6 and both of which can contribute to cytokine release syndrome.

Response to Arguments
Applicant's arguments filed 07/29/2021 have been fully considered but they are not persuasive. The applicant argues that by amending the independent claim 1 to include cytokine release syndrome, and by removing the drugs which are not the plant extracts, and modifying the disease to cytokine release syndrome that this would allow the invention to overcome the 102 and 103 rejections, however the prior art still teaches the method steps of administering the plant extracts to reduce inflammatory cytokines which are a result of cytokine release syndrome caused by CAR-T cell therapy. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




JACOB A BOECKELMANExaminer, Art Unit 1655           

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655